439 F.2d 152
Lonnie Cecil LAMBETH, Plaintiff-Appellant,v.FORD MOTOR COMPANY, Defendant-Appellee.
No. 29490 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 26, 1971.

Appeal from the United States District Court for the Northern District of Texas.
Henry Stollenwerck, Dallas, Tex., for plaintiff-appellant.
David S. Kidder, C. Robert Rainwater, Thompson, Knight, Simmons & Bullion, Dallas, Tex., for defendant-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; see Isbell Enterprises v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).